15 N.J. 383 (1954)
105 A.2d 6
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
GEORGE WICKERSHAM, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Submitted May 10, 1954.
Decided May 17, 1954.
Mr. George Wickersham, in propria persona.
Mr. J. Victor Carton for the respondent.
PER CURIAM.
The appeal is dismissed because it was taken out of time, with leave to apply to the County Court for re-sentence.
For dismissal  Chief Justice VANDERBILT, and Justices OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  6.
For reversal  Justice HEHER  1.